Citation Nr: 0118924	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  95-25 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed to be associated with asbestos exposure.

2.  Entitlement to an initial rating exceeding zero percent 
for post-operative residuals of a recurrent angioma of the 
right tibia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to December 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), which denied service connection for asbestosis and 
granted service connection for post-operative residuals of a 
recurrent angioma of the right tibia, with an initial rating 
of zero percent.

The Board remanded this case in April 1998 to have the 
veteran scheduled for a hearing before a Member of the Board.  
The veteran elected to have a videoconference hearing, and 
that hearing was held on April 25, 2001, before the 
undersigned, who is a Member of the Board and was designated 
by the Chairman to conduct that hearing.  A transcript of the 
hearing is of record.


REMAND

The veteran contends that he is entitled to be service-
connected for a lung disorder, which he believes is 
associated with asbestos exposure while serving aboard U.S. 
Navy ships while on active duty, and that his service-
connected post-operative residuals of a recurrent angioma of 
the right tibia should have been rated higher than zero 
percent disabling when this disability was service-connected 
in the rating decision hereby on appeal.  After a review of 
the evidentiary record, the Board is of the opinion that 
additional development should be accomplished prior to the 
review of this case on appeal.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines VA's obligations with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000). See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id.  
(to be codified at 38 U.S.C.A. § 5103A(d)(2)).

The new statutory duty also requires VA to satisfy several 
notice requirements. Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim, and 
indicating whether VA will attempt to obtain this evidence, 
or if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

In the present case, VA's re-defined duty under the VCAA to 
notify claimants of the evidence needed to substantiate their 
claims and assist them in securing such evidence dictates 
that another remand be issued, in order to request additional 
development and secure additional evidence that is relevant 
to the matters on appeal, as discussed in the following 
paragraphs.

The record contains copies of a January 1993 decision by the 
Social Security Administration (SSA), finding the veteran 
disabled for SSA purposes.  However, copies of the medical 
evidence on which this decision was based, and copies of an 
earlier adverse SSA decision, reportedly dated on February 
27, 1992, are not of record.  VCAA's re-defined duty to 
assist requires that this evidence be secured.  Also, it is 
noted that the United States Court of Appeals for Veterans 
Claims (the Court) has specifically addressed this point, by 
indicating that, once VA gets notice that a claimant is 
receiving SSA disability benefits, VA's duty to assist 
requires that copies of the SSA decision granting the 
benefits, and of the medical evidence that supported that 
decision, be secured.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

According to a March 1994 private medical record, the veteran 
was hospitalized in November 1983 at Singing River Hospital 
for chest pain, but no evidence of a heart disease was found.  
Copies of the medical records reflecting this 1983 private 
hospitalization are not of record.

When the veteran submitted his claim for service connection 
for asbestosis in September 1994, he indicated that he had 
received related medical treatment from private physicians in 
Mobile, Alabama, by the names of Dr. Raider and Dr. McAtee.  
The record shows that, even though the veteran provided 
incomplete addresses for these two physicians, the RO 
attempted to contact them, asking for copies of the veteran's 
medical records.  The letters to both physicians, dated in 
November 1994, were returned because the addresses that the 
RO used apparently were incorrect, or still incomplete, and 
the Board notes that, other than a July 1989 asbestos 
evaluation report from Dr. McAtee, there are no records from 
either physician in the file.

According to a May 1996 VA joints examination report, the 
veteran had "had a bone scan [of his right lower leg] over 
at the Biloxi VA [Medical Center, but] ... this report is not 
ready as of this time."  The report of that VA bone scan, 
certainly relevant to one of the two issues hereby on appeal, 
is not yet part of the file.

At the April 2001 videoconference hearing, the veteran stated 
that he received private medical treatment from a Dr. Rava in 
1983, and from a Dr. Marino "probably back in '89 or '90," 
as well as current medical treatment from a Dr. Sherman.  The 
veteran also mentioned treatment by a Dr. Picano.  None of 
this evidence, very likely pertinent to the matters on 
appeal, is of record.
 
Also at the April 2001 videoconference hearing, the veteran 
said that he received VA outpatient medical treatment at the 
VA Clinic in Mobile, Alabama, and that he had last received 
medical treatment at that clinic in February 2001.  This 
evidence is not of record, and it is noted that the more 
recent VA outpatient medical records in the file were 
produced in March 1996.  Copies of all records reflecting VA 
medical treatment from March 1996 to the present time need to 
be secured, especially since all this evidence is considered 
to be in VA's constructive possession.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition to the above, the Board is of the opinion that 
VA's re-defined duty to assist requires that the veteran be 
re-examined by VA, in order to clarify what chronic disease 
of the lungs the veteran currently suffers from, if any, and 
obtain an opinion as to its most likely etiology.  The 
medical evidence in the file in this regard is essentially in 
conflict and needs to be reconciled, as it includes a June 
1989 private medical record indicating that the veteran had 
pleural changes secondary to asbestos exposure, a December 
1994 VA medical report indicating that no asbestos-related 
disease was found, and a May 1996 VA medical report 
indicating that the veteran had chronic obstructive pulmonary 
disease, with normal pulmonary function tests "related to 
asbestos, by history."

The veteran's right tibia should also be re-examined, 
preferably by the same VA physician who examined the veteran 
in May 1996, but only after that physician has reviewed all 
the relevant evidence in the file, to include all the above-
referenced evidence that is currently missing from the record 
(such as the above mentioned bone scan).  This physician 
should then be asked to express an opinion, to the extent 
possible, as to the degree of disability manifested in the 
veteran's right tibia.  In thereafter re-adjudicating this 
particular claim, the RO should consider the potential for 
the assignment of staged ratings for different periods of 
time, as set forth by the Court in the case of Fenderson v. 
West, 12 Vet. App. 119 (1999).

In view of all of the above, this case is remanded for the 
following additional development:

1.  The RO should ask the veteran to:

A.  provide the complete addresses 
of, and the dates of treatment by, 
the physicians he has mentioned by 
the names of Dr. Raider, Dr. McAtee, 
Dr. Rava, Dr. Marino, Dr. Sherman, 
and Dr. Picano (if they are non-VA 
physicians); and 

B.  indicate if he has received VA 
medical treatment at any facility 
other than the Mobile, Alabama, 
clinic since he filed his VA 
disability compensation claim in 
September 1994.

The veteran should also be asked to 
provide copies of all records reflecting 
medical treatment by the above private 
physicians, to include copies of the 
records reflecting his November 1983 
hospitalization for chest pain at Singing 
River Hospital, or, in the alternative, 
sign the necessary release forms 
authorizing the RO to secure such 
evidence on his behalf.

Once the RO has received the above 
information and/or evidence from the 
veteran, action should be taken to secure 
copies of all medical records from all 
the above private physicians that were 
not provided by the veteran, as well as 
copies of the records reflecting VA 
medical treatment between March 1996 and 
the present time.

2.  The RO should take action to secure 
copies of the SSA decision reportedly 
dated on February 27, 1992, and of the 
medical evidence on which that decision, 
and the January 1993 SSA decision, were 
based.

3.  Once all the above evidence has been 
associated with the file, the veteran 
should be afforded a VA medical 
examination of his respiratory system.  
In the written notification to report for 
the VA medical examination, the veteran 
should be reminded of his duty to report 
for the examination, and of the potential 
consequences of a failure to do so.  The 
claims folder must be reviewed by the 
examiner prior to the examination, and 
the examiner should specifically note in 
the report that the file has been 
reviewed. 

The examiner should be informed that the 
veteran has claimed that he was exposed 
to asbestos while serving aboard U.S. 
Navy ships between 1955 and 1964, and 
that the record also shows that, after 
service, the veteran worked for some time 
for a tile company, occasionally removing 
old asbestos tiles, and vacuuming the 
dust, and that he also worked in a 
shipyard, also after service, from 1970 
to 1987, with duties that, according to 
the veteran, exposed him to "a 
considerable amount of asbestos" during 
that entire 17-year period.

The examiner should be asked to request 
any necessary tests and/or studies and, 
thereafter, when the reports of these 
studies are of record and have been 
reviewed, examine the veteran's 
respiratory system.  He or she should 
then provide a list of all chronic 
respiratory diseases, including those 
associated with asbestos exposure, such 
as parenchymal lung disease or 
compensatory emphysema, objectively found 
to be manifested.  For each respiratory 
disease diagnosed, the examiner should 
express an opinion as to whether it is 
more likely, less likely or as likely as 
not that the disease is causally related 
to inservice events, such as the claimed 
exposure to asbestos while serving in the 
Navy.

The examiner should also be asked to 
report all findings, and the basis for 
his opinions and conclusions, in as much 
detail as possible in a comprehensive, 
legible examination report.

4.  The veteran should also be afforded a 
VA medical examination of his right 
tibia, preferably by the VA physician who 
examined him in May 1996.  In the written 
notification to report for the VA medical 
examination, the veteran should be 
reminded of his duty to report for the 
examination, and of the potential 
consequences of a failure to do so.  The 
claims folder must be reviewed by the 
examiner prior to the examination, and 
the examiner should specifically note in 
the report that the file has been 
reviewed. 

The examiner should be asked to review 
the report of the May 1996 VA joints 
medical examination, and the report of 
the VA bone scan that was mentioned in 
that report, which should already be of 
record, order any additional tests and/or 
studies deemed necessary, and examine the 
veteran's right tibia.  He should then 
describe the service-connected 
disability's status as of May 1996, as 
well as currently, as detailed as 
possible, including references to 
limitations of motion of the veteran's 
right knee and/or right ankle, if any, 
but only if considered secondary to the 
service-connected residuals of a 
recurrent angioma, as well as the status 
of the scars on the veteran's right 
tibia.

The examiner should also be asked to 
report all findings, and the basis for 
his opinions and conclusions, in as much 
detail as possible in a comprehensive, 
legible examination report.

5.  Thereafter, the RO should re-
adjudicate both claims on appeal, making 
sure to consider the question of whether 
staged ratings are warranted for the 
service-connected right tibia disability.

If, upon re-adjudication, either of the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the appealed claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

6.  The RO should finally review the 
veteran's claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, has been completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

No action is required of the veteran until he is notified by 
the RO, as the purpose of this REMAND is to obtain additional 
information and to ensure due process; however, the veteran 
is hereby advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).  The veteran is further advised that he has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




